FILED
                            NOT FOR PUBLICATION                             DEC 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LARRY SYNCLAIR, SR., individually                No. 09-15337
and as a parent of Larry Synclair, Jr., a
minor,                                           D.C. No. 1:01-cv-06546-AWI-
                                                 DLB
              Plaintiff - Appellant,

  v.                                             MEMORANDUM *

COUNTY OF FRESNO; et al.,

              Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Anthony W. Ishii, Chief District Judge, Presiding

                                                          **
                           Submitted December 14, 2010

Before:       GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Larry Synclair, Sr., appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action claiming that defendants violated his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Fourteenth Amendment rights to procedural and substantive due process when they

did not take steps to contact federal officials in connection with the alleged

international parental abduction of his son. We have jurisdiction pursuant to 28

U.S.C. § 1291. We review de novo, Aguilera v. Baca, 510 F.3d 1161, 1167 (9th

Cir. 2007), and we affirm.

      The district court properly granted summary judgment to defendants because

Synclair’s interest in enforcing a custody order did not rise to the level of an

entitlement protected by the Due Process Clause. The enforcement action Synclair

sought to bring was not sufficiently specific and the defendant government

officials had discretion to deny enforcement. See Town of Castle Rock, Colo. v.

Gonzales, 545 U.S. 748, 756 (2005) (explaining that “a benefit is not a protected

entitlement if government officials may grant or deny it in their discretion.”); see

also United States v. Wilkerson, 208 F.3d 794, 800 (9th Cir. 2000) (describing the

broad discretion prosecutors are afforded over decisions to investigate or pursue

criminal charges).

      AFFIRMED.




                                           2                                       09-15337